Citation Nr: 0522929	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  04-20 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether a notice of disagreement (NOD) to an August 1999 
rating decision that had denied entitlement to service 
connection for multiple disabilities was timely filed.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran was a prisoner of war (POW) of the Japanese 
government during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.


FINDINGS OF FACT

1.  In September 1999 the veteran was informed that his claim 
of entitlement to service connection for multiple 
disabilities had been denied by an August 1999 rating 
decision; he was advised of his appellate rights.

2.  In May 2003 the RO received the veteran's NOD.


CONCLUSION OF LAW

A timely notice of disagreement (NOD) as to the denial of 
entitlement to service connection for multiple disabilities 
was not filed.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On September 27, 1999, the veteran was advised by the RO that 
his claim of entitlement to service connection for multiple 
disabilities had been denied by an August 1999 rating 
decision.  The notification letter indicates that he was 
provided VA Form 4107, which contains his appellate rights.  
This form advised the veteran of the need to file a NOD 
within one year.  

In correspondence received in December 1999, the veteran 
requested that he be sent a VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability).  Nothing in this document reflects 
disagreement with a decision of the VA or an intent to appeal 
the decision.  38 C.F.R. § 20.201.

In May 2003 the RO received the veteran's NOD to the 
September 1999 denial.  In June 2003 the RO advised him that 
his NOD could not be accepted since it was not timely filed, 
and the veteran appealed that determination.  In his 
substantive appeal, the veteran has admitted that he did not 
file a timely NOD to the September 1999 denials.  Instead, 
the veteran has asked for "compassionate action" and 
requests that his appeal be allowed to proceed with the 
issues denied in September 1999.

An appeal consists of a timely filed NOD and, after a 
Statement of the Case has been issued, a timely and properly 
completed VA Form 9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.200.  A claimant must 
file a NOD with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him; otherwise, that 
determination becomes final.  38 U.S.C.A. § 7105(b)(1); 38 
C.F.R. § 20.302(a).

As indicated above, the veteran was properly provided notice 
of his appellate rights, and he in fact admits that his NOD 
was not filed in accordance with the instructions he was 
provided in September 1999.  Absent a timely NOD, an appeal 
was not initiated on the denial of the service connection 
claims, and the Board is without jurisdiction to adjudicate 
the claim.

As for the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is not required to provide notice of the information and 
evidence necessary to substantiate a claim, or assist a 
claimant in developing evidence to substantiate a claim, 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit, such as is 
the situation here.  VAOPGCPREC 5-2004.


ORDER

The appeal is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


